Gerald C. &aa                  AUEIXN   BP. TEXAS




   Mr. Quincy Hawkins
   CountyAuditor
   HendersonCounty
   Athens, Texas

    Dear Sirt                     OpinionDo. O-719
                                  Rer Liabilityof the CountyComais-
                                      sioaers~Courtfor intereston
                                      generel.fmd sorip.

           Your requestfor ea opinionon the followiag question:

              "IS the countyliableto holdersof generalsarip
           for six per cent latereston saum?"

    has bsea receivedby this offioe.

           us quote from ea opinionDo. O-505,writtenby the Hoa. Richard
    E. Coake,AssistantAttorney Generalsas followsr

              *A countygeneralfund wemeat, casmoalyoalled
           generalfund scrip,is not a negotiableiastruemsat.
           h-t. 5932, Sea. 1, B.C.S. of Texas. It ia only evi-
           dence of indebtednessshmlng that the claim present-
           ed wee allowed. It is not a contractto pay oa de-
           mead. The scrip is sa orderto the Couaty Treasurer
           .to issue a vouoherto the payee for the amount there-
           ofo 55 Tex. 49, Aske v. Herris Cow&y."
            Prior to this holdingby this department,it has been trios held
    by the departmentthat a mmnrissioaers' Court is withoutauthorityto al-
    low or pay the iaterestupon ordinarymuvents or sorip issued in payment
    of currentexpenses,

            It is, therefore,our opinionthat a county is not legallyliable
    to pay interestoa soripwarrantsissued to pay monthly acoouats.

                                                    Yours very truly
                                               ATTORNEYGWERAI,OF TFiXAS
    FCC:ob:egw
    APPROVED                                   By s/Fred C. Chandler
    Gerald C. %na                                   Fred C. Chandler
    ATTOFGIEXG-     OF TBXAS                               Assistant
vr. ;uincy Hawkins, thy 2, 1959, Page 2

that a Coxiissionere* Court is without authori-
ty to allow or pay the intereet upon ordfnary
countywarrnnt6 or norlp issued in payneat 0r
current ex~3enses.
          It Is, therefore, our opinion that a
county is not legally liable to pay interest on
scrip warrants issued to pay monthly acaounts.
           Trustln~thatthlrr anmara         your in-
w.rY.   we are
                           Youra Yerp truly
                      Kl’TORNEF   GENERAL     OF TlSAB